Citation Nr: 0803590	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-35 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to basic eligibility for enrollment in VA's 
healthcare system.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 determination in which 
the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania 
denied the veteran's request to enroll in VA's healthcare 
system.  The veteran filed a notice of disagreement (NOD) in 
May 2005.  The VAMC issued a statement of the case (SOC) in 
November 2005; later that same month, the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals).  

As a final preliminary matter, the Board notes that, in his 
May 2005 NOD, the veteran stated that he believed that he 
sustained an injury to his spinal cord while stationed on 
Okinawa in 1960, which led to a tumor on his spinal cord 
discovered in 1988.  The Board construes this as a claim for 
service connection for a tumor on the spinal cord.  As this 
matter has not been adjudicated by the Pittsburgh VA Regional 
Office (RO), it is not properly before the Board; hence, it 
is referred to the RO, via the VAMC, for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim has been accomplished.

2.  The veteran is in Priority Group 8 and his completed 
application for enrollment in the VA healthcare system was 
received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in VA's healthcare system.  38 U.S.C.A. §§ 
1705, 1706, 1710, 1722 (West 2002 & Supp. 2007); 38 C.F.R. § 
17.36 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this appeal, in an April 2005 rating notification letter 
and a November 2005 SOC, the VAMC explained to the veteran 
how to establish entitlement to VA healthcare benefits, and 
afforded him opportunity to furnish information and/or 
evidence in support of the claim.  There is no indication 
that any evidence that bears on the claim currently under 
consideration is outstanding.  On these facts, the Board 
finds that all necessary notification and development action 
on this claim has been accomplished.  As indicated below, the 
claim is being denied as lacking legal merit; as such, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).

II.  Analysis

The veteran argues that he is entitled to basic eligibility 
for enrollment in the VA healthcare system.  He asserts that 
he has been on disability since May 1988; and that he had no 
idea he could receive benefits, so he never applied.  The 
veteran states that he is seeking help for prescription drugs 
and wants to be moved to Priority Group 7 due to having a 
pre-existing health condition prior to the cutoff date.

The Secretary of Veterans Affairs (Secretary) shall manage 
the enrollment of veterans in accordance with the following 
priorities, in the order listed: (1) veterans with service-
connected disabilities rated 50 percent or greater; (2) 
veterans with service-connected disabilities rated 30 percent 
or 40 percent; (3) veterans who are former prisoners of war 
(POW) or were awarded the Purple Heart; veterans with 
service-connected disabilities rated 10 percent or 20 
percent; (4) veterans who are in receipt of increased pension 
based on a need of regular aid and attendance or by reason of 
being permanently housebound and other veterans who are 
catastrophically disabled; (5) veterans who are unable to 
defray the expenses of necessary care as determined under 38 
U.S.C.A. § 1722(a); (6) all other veterans eligible for 
hospital care, medical services, and nursing home care under 
38 U.S.C.A. § 1710(a)(2); and, (7) veterans described in 38 
U.S.C.A. § 1710(a)(3).  38 U.S.C.A. § 1705(a) (West 2002 & 
Supp. 2007).

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary is required to 
make an annual decision as to enrollment in the VA healthcare 
system.  Effective October 2, 2002, section 202(a) of the 
Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, Pub. L. No. 107-135, 115 Stat. 2446 
(2002), an additional priority category 8 was established.  

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a) (2007).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based 
upon enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or Priority Group 8.  38 C.F.R. § 17.36(b).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those veterans in Priority 
Group 8 who were not in an enrolled status on January 17, 
2003.  38 C.F.R. § 17.36(c); see also 68 Fed. Reg. 2670-73 
(Jan. 17, 2003) (regarding the Secretary's decision to 
restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003, in light of VA's 
limited resources).  A veteran may apply to be enrolled in 
the VA healthcare system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits, a VA Form 10-10EZ, to a VA 
medical facility.  38 C.F.R. § 17.36(d).

The evidence of record reveals that the veteran had active 
service from December 1958 to December 1962 and that the 
character of his service was honorable.  Although the 
appellant contends he is a non-compensable service-connected 
veteran, the Medical Administration Service (MAS) file shows 
that the veteran has not established any adjudicated service-
connected disabilities.  The veteran has not alleged that he 
was exposed to a toxic substance or ionizing radiation, or 
that he served during the Mexican border period, World War I, 
the Gulf War, or after November 11, 1998.  He was not a POW; 
he was not awarded a Purple Heart; and he receives no VA 
monetary benefits.  The Board acknowledges that veteran has 
been receiving Social Security disability benefits since 1989 
due to residuals of a tumor on his spinal cord that was 
surgically removed in 1988.  However, the veteran has not 
alleged that his disability compromises his ability to carry 
out the activities of daily living to such a degree that he 
requires personal or mechanical assistance to leave home or 
bed or requires constant supervision to avoid physical harm 
to self or others as he indicated that he can walk.  As such, 
the veteran has not been rated as being catastrophically 
disabled.  See 38 C.F.R. § 17.36(e).   

The veteran submitted a completed VA Form 10-10EZ to the 
Pittsburgh VAMC after January 17, 2003.  On his application, 
the veteran provided detailed income information that showed 
calendar year 2004 income above the VA geographic means test 
threshold for his county of residence, and therefore he does 
not meet the eligibility criteria for Priority Group 7.  See 
38 C.F.R. § 17.36(b)(7).

In April 2005, based upon his status as a nonservice-
connected veteran and the financial data provided, the VAMC 
properly assigned him to Priority Group 8 and his claim was 
denied on the basis that he was a nonservice-connected 
veteran whose completed application for enrollment in the VA 
healthcare system was received after January 17, 2003.

As set forth above, it is undisputed that the veteran's 
completed application was received after January 17, 2003, 
and as a Priority Group 8 veteran, he is ineligible for 
enrollment under the applicable regulation.  See 38 C.F.R. 
§ 17.36(c)(2).  

While it is unfortunate that the veteran may not have learned 
about possible VA benefits to which he might have been 
entitled until 2005, the United States Court of Appeals for 
Veterans Claims, citing to an opinion from the United States 
Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).

The Board emphasizes that the applicable law and regulations 
clearly make it the veteran's responsibility to initiate a 
claim with VA if he seeks benefits.  While VA does have a 
duty to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for VA 
benefits under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  In this 
case, the first document that can clearly be construed as a 
claim for the benefits sought was filed after January 17, 
2003.

As a Priority Group 8 veteran, whose completed application 
was received after January 17, 2003, the appellant is 
ineligible for enrollment in the VA medical healthcare 
system.  Hence, pursuant to the governing legal authority, he 
cannot meet the basic eligibility requirement to establish 
entitlement to VA healthcare benefits.  Where, as here, the 
law, and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As a final point, the veteran is hereby advised that should 
his income change in the future or if he is awarded service-
connection for disability qualifying him for a different 
priority group, he may reapply for medical benefits and his 
potential entitlement will be considered in light of the 
facts then of record.  At this time, however, the veteran 
does not met the eligibility requirements for VA healthcare 
benefits.




ORDER

The claim of entitlement to basic eligibility for enrollment 
in VA's healthcare system is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


